UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1049



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,


          versus


EMMETT MADISON GRAHAM, JR.,

                                               Claimant - Appellant,


          and


GRAHAM LAND, COLUMBUS COUNTY, physically
located at Rt. 1, Richard Wright Road,
Columbus County, NC and being titled in the
names of EMMETT GRAHAM, JR. and wife EVELYN M.
GRAHAM (a concurrent life estate) and EMMETT
MADISON GRAHAM, III and RODNEY LEE GRAHAM (The
Remainder Interest in Fee Simple as Tenants in
Common); and any and all proceeds from the
sale of said property,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-99-178-7-F)


Submitted:   June 23, 2004                  Decided:   August 4, 2004
Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emmett Madison Graham, Jr., Appellant Pro Se. Stephen Aubrey West,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In this forfeiture proceeding, Emmett Madison Graham,

Jr., appeals the district court’s order, after remand from this

court, granting the Government summary judgment.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See United States v.

Graham, No. CA-99-178-7-F (E.D.N.C. Dec. 19, 2003).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -